Citation Nr: 1402840	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  07-34 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for urticaria and eczema.

2.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral hand disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had service in the Alabama Army National Guard, and was in active service from July 1979 to October 1979, September 1990 to February 1993, and June 2004 to August 2005. The Veteran participated in Operations Desert Storm and Iraqi Freedom, and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) prior to and subsequent to his activations. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran appeared at a Travel Board hearing in February 2011 before the undersigned.  A transcript is of record.

These claims were previously before the Board in December 2011 and were remanded for additional development.  For the reasons indicated below, the RO has complied with the remand directives with regard to the claim being denied herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the Board instructed that the Veteran be afforded a VA psychiatric examination and one was conducted in January 2012.  For the reasons indicated below, the examination was adequate because it was based on consideration of the Veteran's prior medical history and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims files does not reveal any additional documents pertinent to the present appeal.

The claim for service connection for a bilateral hand disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's urticaria and eczema are related to service.

2.  Neither the symptoms nor overall impairment caused by the Veteran's PTSD have more nearly approximated total occupational and social impairment at any time during the appeal period.


CONCLUSIONS OF LAW

1.  Urticaria and eczema were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for a rating higher than 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R.  §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in May 2007, June 2010, and January 2012 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records, Social Security records, and private medical records. 

Additionally, the Veteran was afforded VA examinations in November 2006, April 2009, May 2009, January 2012, and February 2013 that are determined to adequate for adjudication purposes. See Barr v. Nicholson, 21 Vet. App. 303 (2007)  

The Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  During the Board hearing, the undersigned explained the issues on appeal and asked questions designed to indicate evidence that may have been overlooked. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
 
Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
 
Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected. If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required. Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The benefit of the doubt rule provides that a Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence; therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a Veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service treatment records show skin symptoms and a diagnosis of urticaria.  The February 1993 report of medical examination shows a normal clinical evaluation of his skin.  On the contemporaneous report of medical history, the Veteran denied having or ever having had skin diseases.  

In November 1999, the Veteran reported itching of his shoulders and back.  A January 2002 clinical evaluation of his skin was normal.  Again, the Veteran denied having or ever having had skin disease. 

In January 2005, the Veteran was given a topical powder to address complaints of stinging pain on the surfaces of his feet.  In May 2005, the Veteran was assessed as having numerous insect bites on his back of fairly large size. Additionally, an undated service treatment record seems to indicate numerous swollen "bumps" on the Veteran's back of unknown origin. 

Post service, in December 2006, the Veteran was treated for bumps and itching all over his body, diagnosed as urticaria.  In January 2007, the Veteran reported itching all over his body.  An examination showed no urticaria.  In a September 2007 VA examination, the Veteran's skin was normal with no rash.  A May 2009 VA examination report showed a normal examination of the skin with no abnormalities.  

At the February 2011 Board hearing, the Veteran testified that he has experienced itching and rashes all over his body since he first entered service. 

A VA examination was conducted in February 2012.  The Veteran reported that after returning from Desert Storm in 1991, he experienced itching to the back and arms and breaking out of the skin.  He stated that he has urticaria once per week.  The examiner diagnosed eczema and opined that the Veteran's current skin disorder was less likely than not incurred in or caused by an in-service injury, because there is no evidence or documentation of a known or persistent skin condition while in service.  

The Veteran continues to maintain that he has abnormal skin symptoms which have been particularly prevalent since release from his most recent period of service. Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board has considered the Veteran's statements regarding his skin problems.  In this case, the Veteran is competent and credible to report symptoms involving an irritating rash during and since service because this requires only personal knowledge as it comes to him through his senses.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Layno, 6 Vet. App. at 470.  

The Veteran has been diagnosed with eczema and urticaria and has thus met the current disability requirement.  He also had skin symptoms in service and has offered competent and credible testimony that he has had skin symptoms continuously since service, even though these symptoms did not always manifest at the time of examination.  Although the VA examiner opined that current skin disability was unrelated to service, his rationale was that there wads no documentation of a known persistent skin condition during service.  The rationale is inadequate, as there is no requirement of either documentation or persistent symptoms in service to warrant the conclusion that a current disability is related to service.  All that is required is that all of the evidence, including that pertinent to service, reflects that a disease first diagnosed after service is related thereto.  38 C.F.R. § 3.303(d).  Given the inadequacy of the VA examiner's opinion, the evidence is approximately evenly balanced as to whether the current skin disability is related to the in-service skin symptoms.  As VA law and regulations require that the reasonable doubt created by this approximate balance in the evidence be resolved in favor of the Veteran, entitlement to service connection for urticaria and eczema is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased rating for PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum schedular 100 percent rating for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).

The primary issue on this appeal is whether either the symptoms or overall impairment caused by the Veteran's PTSD more nearly approximate the criteria for a 100 percent rating than the criteria for the current 70 percent rating.  For the following reasons, the Board finds that they do not.

Treatment records from 2007 though 2008 show nightmares, irritability, flashbacks, and anger.  The Veteran reported difficulties in his marriage. He was assigned GAF scores or 45 and 46, for moderately severe symptoms.  

A January 2008 VA examination showed the Veteran was fully oriented with unremarkable thought content and process.  He reported difficulty falling and staying asleep, irritability, outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  He admitted to suicidal and homicidal thoughts, but with no plans or intent.  The Veteran's impulse control was fair and memory was moderately impaired.  The examiner diagnosed PTSD and major depression and assigned a GAF score of 55, denoting moderate symptoms and impairment.  

The Veteran underwent a VA examination in April 2009.  He reported no history of suicide attempts or homicidal thoughts; however, he endorsed suicidal thoughts with no plans.  His symptoms included sleep impairment, episodes of domestic conflict, avoidance of social contact, and panic attacks three to four times per week.  The examiner noted normal memory, unremarkable thought process and content, no delusions or hallucinations, unremarkable psychomotor activity and speech, normal grooming and appearance. 

The examiner diagnosed PTSD, major depressive disorder, and panic disorder.  A GAF score of 50 was assigned.  The examiner opined that the Veteran did not have total occupational and social impairment due to PTSD, but that his PTSD resulted in deficiencies in work, thinking, family relations, and mood.

Treatment records from September 2009 through September 2010 showed the Veteran continued to experience nightmares, intrusive thoughts, avoidance, irritability, exaggerated startle response, hypervigilance, and poor concentration.  He was assigned a GAF score of 45.  

In a November 2009 VA examination for traumatic brain injury, the examiner found no traumatic brain injury and instead diagnosed PTSD and assigned a GAF score of 60.  

Social Security records contain an October 2010 psychiatric assessment in which the psychologist opined that the Veteran's ability to respond in a work situation was moderately impaired.  

The Veteran enrolled in a residential PTSD treatment program from November 2010 through December 2010.  His intake notes showed moderate anxiety and mild to moderate depression.  He denied suicidal risk or risk of violence towards others.  A PTSD mental status examination showed he was alert, calm, and cooperative, with no psychomotor abnormalities.  The Veteran denied suicidal or homicidal ideations, hallucinations, delusions, and obsession.  His thoughts were goal-directed and the Veteran was fully oriented. A lethality exam showed no evidence of harm or intent to harm himself or others.  

The Veteran's PTSD symptoms included intrusive recollections, distressing dreams, re-experiencing the event, psychological distress and physiological reactivity upon exposure to cues, avoidance of activities that arouse recollections of the trauma, inability to recall important aspects of the trauma, chronic diminished interest or participation in activities, and feelings of detachment from others.  The Veteran also reported difficulty falling or staying asleep, irritability or outbursts, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The record shows the Veteran was living with his wife and two children.  He reported dissatisfaction with his relationship.  The Veteran was diagnosed with PTSD and assigned a GAF score of 45. 

A suicide risk assessment in December 2010 shows the Veteran had no suicidal or homicidal ideations or plans.  His risk factor included relationship difficulties, military trauma experience, and poor coping skills.  The social worker determined he was at a minimal risk for suicide.  

At the February 2011 Board hearing, the Veteran testified that as a result of his PTSD he has no close friends and difficult relationships with his family, including four divorces, and that he avoids crowds.  The Veteran also stated that he has thought about suicide but never had any plan and that prior to "class" he has not had any trouble regarding harming others.  He sleeps approximately two to four hours per night and has episodes of "shaking" two to three times per month.

The Veteran underwent a VA exam in January 2012.  The examiner noted diagnoses of PTSD and adjustment disorder and assigned a GAF score of 53.  The examiner opined that the Veteran has occupational and social impairment with reduced reliability and productivity.  In support of this onion, the examiner recorded the following: 

The Veteran is married to his wife of five years and has two children and two step-children.  He reported stable family relationships but no friends.  He is unemployed and stated he was unable to work because his psychotropic medication made him sleepy.  He is in receipt of disability benefits due to his physical problems. 

The Veteran's symptoms include chronic sleep impairment, disturbances in mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or worklike setting.  The examiner remarked that the Veteran's "symptoms appear to have exacerbated somewhat; however, they do not appear to result in total social and employment impairment.  [The Veteran] is currently unemployed which he attributed in part to PTSD symptoms along with diabetes problems."

The above evidence reflects that the Veteran has had neither the symptoms nor overall impairment indicated by the criteria for a 100 percent rating throughout the appeal period.  There was no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of the Veteran hurting himself or others, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives, his own occupation or his own name.  Moreover, although he is currently unemployed, the Veteran had worked intermittently and the evidence does not show that he is totally occupationally impaired.  Socially, the Veteran acknowledged a relationship with his wife and children.  It therefore cannot be said that the symptoms or overall level of impairment more nearly approximated the total occupational and social impairment required for a 100 percent rating.

Neither the GAF score nor an examiner's characterization of the Veteran's level of impairment is dispositive or binding on the Board.  The Board notes, however, that the GAF scores between 45 and 60 and the VA examiners' characterizations of the overall level of impairment are consistent with the evidence and the Board's findings.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As noted in the cases cited above, the criteria refer to symptoms "such as" those listed as well as the overall level of impairment caused by these symptoms.  This language is broad enough to encompass all of the symptoms indicated in the lay and medical evidence discussed above, including that the Veteran was unable to work because his psychotropic medication made him sleepy.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is thus not required and referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's PTSD most nearly approximates the criteria for a 70 percent rating.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an initial rating higher than 70 percent for PTSD must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

Service connection for urticaria and eczema is granted.

A rating in excess of 70 percent for PTSD is denied.


REMAND

The Veteran contends that he has a bilateral hand disability that was incurred during service.  Specifically, the Veteran reported that he was involved in an explosion during service and during the explosion, he was holding the steering wheel very tightly and the impact "jarred his hands."

The Veteran's service treatment records show no evidence of injury to his hands or complaints or treatment for any disabilities of the bilateral hands, but they do contain a June 2005 annotation indicating the Veteran was exposed to an improvised explosive device (IED) roadside attack approximately three to four months prior to his being seen at the Army health clinic

In January 2007, treatment records show that the Veteran received treatment for bilateral hand pain and was diagnosed with bilateral hand arthritis.  The May 2009 VA examination report showed an overall decrease in strength and dexterity of the bilateral hands, with pain and a history of arthritis.  

The Veteran appeared before the undersigned at a Board hearing in February 2011.  He testified that he "held strong" during service and now his hands stay in a balled up position.  During service, he experienced pain and cramping.  He did not seek treatment during service, but post-service he was given a prescription for pain and prescription gloves.  

The Veteran underwent a VA examination in February 2012.  The examiner noted that the Veteran did not have and never had a hand or finger disorder.  He opined that his hand condition was less likely than not incurred in or caused by service.  As a rationale, he stated that "there is no documentation noted regarding an IED explosion and injury to the bilateral hands."

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. See Barr, 21 Vet. App. at 311.  In this case, the Veteran's January 2007 diagnosis and in-service incident were not considered in the opinion.  Moreover, there is no requirement that there be documentation of an IED explosion and injury to the hands in order to consider such as a possible cause of the current bilateral hand disability.  The Board finds the Veteran's testimony that the IED explosion jarred his hands to be competent and credible.  Therefore, the Board finds the VA examiner's opinion to be inadequate and a remand is necessary to provide the Veteran with a new VA examination and opinion.

Accordingly, the claim for service connection for a bilateral hand disability is REMANDED for the following action: 

1. Obtain a new VA examination with an appropriate examiner.  The examiner must opine as to the nature and etiology of the Veteran's bilateral hand disability.  

a. The claims file must be sent to the examiner for review.

b. The examiner should first indicate all current diagnoses of either hand, if any.  In doing so, the examiner should specifically discuss the January 2007 diagnosis of bilateral hand arthritis.  Then, the examiner should indicate with regard to any current disorder of either hand whether it is as least as likely as not (50 percent probability or more) that such disorder is related to service, to include the 2005 IED road side attack.  The examiner should accept as credible the Veteran's statement that the explosion jarred his hands.

c. A complete rationale should accompany any opinion provided.

d. The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports in his written statements and statements made to health care professionals must be taken into account, along with the other evidence of record, in formulating the requested opinions.

2. Readjudicate the claim for service connection for a bilateral hand disability.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals




